Citation Nr: 0504923	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-05 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a skin rash, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for breathing problems, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection joint pain, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1992.  

The present matters come before the Board of Veterans' 
Appeals (Board) from a February 2001 rating decision that 
denied the veteran's claims for service connection for 
headaches, a skin rash, respiratory problems, and joint pain, 
to include as due to undiagnosed illness.  The veteran filed 
a notice of disagreement (NOD) in March 2002, and the RO 
issued a statement of the case (SOC) in April 2002.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2002.

In December 2003, the Board remanded the veteran's claims to 
the RO for additional development.  After completion of the 
requested development, the RO continued the denial of the 
veteran's claims (as reflected in a November 2004 
supplemental SOC (SSOC)), and transferred the claims file 
back to the Board in December 2004.   

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.



REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay a 
final decision on each of these claims.    

The record reflects that, after the RO transferred the 
veteran's claims file back to the Board in December 2004, the 
veteran submitted additional evidence directly to the Board 
in January 2005.  [Parenthetically, it is noted that the same 
evidence was received by the Board again in February 2005].  
The additional evidence consists of treatment records from 
Deborah Barr-Hairston, D.O., of the Caswell Family Medical 
Center, as well as treatment records from the VA Medical 
Center (VAMC) in Richmond, Virginia.  The veteran did not 
submit a signed waiver of initial RO consideration of the 
evidence.

The provisions of 38 C.F.R. § 20.1304 pertain to evidence 
submitted directly to the Board after the certification of 
the appeal (or, as in this case, transfer of the claims file 
to the Board after completion of the actions requested on 
remand) .  Effective October 4, 2004, that regulation was 
revised to require a claimant to waive his procedural right 
of initial consideration by the agency of original 
jurisdiction of any pertinent evidence submitted to the 
Board.  See 69 FR 53807 (September 3, 2004) (to be codified 
as amended at 38 C.F.R. § 20.1304(c)).  Under these 
circumstances, the Board has no choice but to remand these 
matters to the RO for consideration of the claims in light of 
the additional evidence received, in the first instance, and 
for issuance of an SSOC reflecting such consideration.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to the veteran's 
claims on appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal, in light of all pertinent 
evidence (to include that submitted 
directly to the Board in January 2005) 
and legal authority.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




